Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-11, in the reply filed on 10/4/2022 is acknowledged.
2.	Claim(s) 1-11 will be examined. Claim(s) 12-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over COLE (US 20170296686 A1) in view LAPORTE et al. (WO 2019241453 A1).
     	Regarding claim 1, COLE discloses a UV disinfection device (figs. 1 and 5-6; 100) configured to be supported by a workstation surface (un-illustrated) for 
a light housing (100, 102, 104) having an opening (fig. 1a; for UVC light from 106) [0041-0042]; 
a UV-C light source (106) disposed within the light housing, the UV-C light source configured to emit UV-C light through the opening [0041-0042]; 
a visible light source (110, and/or un-illustrated) [0059] disposed within the light housing, the visible light source (110, un-illustrated) [0059] configured to emit visible light [0059];  
a support stand (figs. 5-6; 500) joined to and supporting the light housing (100, 104), wherein the support stand includes an inclined support surface (fig. 6a; at base of 500, see figs. 5-6) configured to receive a mobile device [0035] (Note a user can place a mobile device on top of the inclined surface of the base of 500, as it is shown to be reasonably flat and not too inclined); 
a control system [0014] [0037] [0052-0055] configured to control operation of the UV-C light source and visible light source including activation of the UV-C light source (106) and activation of the visible light source (110, un-illustrated) [0059]; and 
wherein the UV-C light source (106) is configured to direct UV-C light toward a target disinfection area (figs. 6a-6e; UV light projection area “A”), the target disinfection area including the inclined support surface (“A” at base of 500) to provide disinfection of a mobile device [0035] disposed on the inclined support surface and a region adjacent (“A” near 500) the UV disinfection device to provide disinfection of a keyboard (602) supported by the workstation surface in the adjacent region
(figs. 1 and 5-6; 100, 500, 602)
(figs. 4a-4b; device support platform 414, attachment 416, UV light 102/104) 
	(figs. 5a-6e; UV light 100, stand 500, keyboard 602, mouse 604, UV light projection area “A”)
[0014] 
[0035] [0037] 
[0041-0042]
[0052-0055] [0059] 
[0089-0090]
[0093-0096].
     	But COLE fails to explicitly disclose simultaneously disinfecting a mobile device and a keyboard.
    	LAPORTE, however, discloses simultaneously disinfecting a mobile device [0014] [0064 Note and/or other authorized objects] (fig. 5a; 503) and a keyboard (502) with a UV-C light source [0015] (524).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of COLE, with simultaneously disinfecting a mobile device and a keyboard, as taught by LAPORTE, to use by combining prior art UV-C sterilizer elements according to known simultaneously disinfecting methods to yield predictable increased sanitization throughput results.

	Regarding claim 2, COLE discloses a ledge (figs. 4A-4B; 400, 406, 408, 414) extending away from the support stand (figs. 5-6; 500) [0093-0096], wherein the ledge is configured to “cooperate” with the inclined support surface (of base 500) to hold a mobile device [0035] (402) 
[0096 Note The mounting assembly may optionally be configured to be attached to another object; (which is inclusive of stand 500)].
     	Regarding claim 3, COLE discloses that ledge (figs. 4A-4B; 400, 406, 408, 414) and the inclined support surface (of base 500) “cooperatively” define an "L" shape for receiving a mobile device [0035] (402), and wherein orientation of the "L" shape relative to a workstation surface (un-illustrated) provides a suitable pitch for a mobile device [0035] (402) disposed on the ledge to receive the UV-C light (102 or 106) directed through the opening by the UV-C light source (106) .
[0096 Note The mounting assembly may optionally be configured to be attached to another object; (which is inclusive of stand 500)].
     	Regarding claim 4, COLE discloses that ledge (figs. 4A-4B; 400, 406, 408, 414) extends approximately perpendicularly (if 414 is screwed into side of 500, per [0096]) away from the inclined support surface (of base 500) of the support stand (figs. 5-6; 500) 
[0096 Note The mounting assembly may optionally be configured to be attached to another object; (which is inclusive of stand 500)].
     	Regarding claim 5, COLE discloses that the ledge (figs. 4A-4B; 400, 406, 408, 414) and inclined support surface (of base 500) “cooperate” to provide a mobile device holder configured to orient a mobile device [0035] (402) at an upright pitch (device 402 can be placed into 400 at various orientations/pitches) relative to the workstation surface (un-illustrated), whereby the pitch facilitates 1) viewing a screen of a mobile device [0035] (402) by a user seated at the workstation (depending upon a user’s viewing direction) ; and 2) disinfecting a surface of a mobile device disposed on the mobile device holder with the UV-C light directed through the opening by the UV-C light source (102, 106) .
[0096 Note The mounting assembly may optionally be configured to be attached to another object; (which is inclusive of the inclined surface of the base of stand 500)].
     	Regarding claim 6, COLE discloses that a computer keyboard (fig. 6; 602) [0035] is disposed on the workstation surface (beneath 500, un-illustrated)  and wherein the UV disinfection device (100, 102, 104, 106) is disposed on the workstation surface whereby the light housing (104) is disposed at a height above the computer keyboard (602) [0035] at a downward angle orientation such that the opening points toward the computer keyboard and the inclined support surface (figs. 5-6; of the base of 500). 
     	Regarding claim 7, COLE discloses that a sensor system (108) [0039] [0054-0055], the control system [0014] [0037] [0052-0055] configured to receive sensor output from the sensor system and control operation of the UV-C light source (106) according to the sensor output to direct UV-C illumination toward the inclined support surface (figs. 5-6; of the base of 500) and the workstation surface (un-illustrated) (reference’s claim 18).
     	Regarding claim 8, COLE discloses that a sensor system (108) [0039] [0054-0055], the control system [0014] [0037] [0052-0055] configured to receive sensor output from the sensor system and control operation of the UV-C light source (106) according to the sensor output to prevent direction of UV-C illumination toward the inclined support surface (figs. 5-6; of the base of 500) and the workstation surface (un-illustrated) (reference’s claim 18). 

     	Regarding claim 10, COLE discloses that a sensor system (108) [0039] [0054-0055] configured to detect human proximity to the UV disinfection device, wherein the control system [0014] [0037] [0052-0055] is configured to deactivate or prevent activation of the UV-C light source (106) (reference’s claim 18).
     	Regarding claim 11, COLE discloses that the control circuit is configured to wait a delay time period [0009-0010] [0069] after detecting human proximity before initiating a UV disinfection cycle (fig. 10a, 1002, 1004, 1005, 1008).

2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over COLE (US 20170296686 A1) in view LAPORTE et al. (WO 2019241453 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of WOO (KR 101899577 B1).
Regarding claim(s) 9, COLE discloses wherein the UV-C source (106) includes a 
     	But the combined references fail to disclose a plurality of UV LEDs.
WOO, however, discloses a UV sterilizer that uses UV LED’s (pg. 3, see attached translation).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with UV LEDs, as taught by WOO, to use as a substitution of one known UV light element (UV-C LED’s) for another to obtain predictable irradiation and sterilization results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881